t c no united_states tax_court st charles investment co burton c boothby tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date prior to date x was a closely_held_c_corporation which incurred passive_activity_losses pal's giving rise to suspended pal's pursuant to sec_469 i r c a portion of the suspended pal's was attributable to depreciation x reduced the bases of the properties used in the passive activities by the amounts of such depreciation x elected s_corporation status as of date during it disposed of several of the passive activities and calculated the gain loss from those dispositions using the bases of the properties involved as reduced by the depreciation x used suspended pal's allocable to the sold activities which had arisen prior to in calculating its taxable_income for held sec_1371 i r c precludes x from using its suspended pal's in an s_corporation year held further x may not recompute the bases of the sold properties to include amounts representing the portions of the suspended pal's attributable to depreciation darrell d hallett larry n johnson robert j chicoine and john m colvin for petitioner cathy a goodson and william a mccarthy for respondent opinion tannenwald judge this case comes before us on cross- motions for partial summary_judgment by the parties under rule the issues for decision are whether suspended passive_activity_losses pal's incurred by a closely_held_c_corporation that later elects to be an s_corporation may be deducted by the then s_corporation in the year the corporation disposes of its entire_interest in the activity generating the losses and if not whether the basis of the assets used in the activity may be recomputed to restore amounts for portions of the suspended pal's attributable to depreciation and the gain_or_loss from the disposition commensurately recalculated summary_judgment as to those issues is appropriate in this case because there is no genuine issue of fact and a decision can be made as a matter of law rule b 101_tc_294 unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition was filed burton c boothby petitioner resided in denver colorado and st charles investment_company st charles had its principal_place_of_business in englewood colorado st charles filed its u s income_tax return as an s_corporation with the internal_revenue_service at odgen utah prior to st charles was a closely_held_c_corporation as defined under sec_469 st charles operated rental real_estate giving rise to pal's under sec_469 in and st charles elected s_corporation status effective date immediately prior to the effective date of the s_corporation_election st charles had suspended pal's from its real_estate activities during st charles disposed of certain of the rental properties the properties st charles reported the sales of the properties and deducted the suspended pal's arising from the properties on its s_corporation tax_return six of the seven properties sold produced losses of dollar_figure the seventh produced a gain of dollar_figure a portion of the suspended pal's was attributable to depreciation for which st charles had adjusted the bases of the properties st charles used these adjusted bases in calculating its gain_or_loss from the sales of the properties effective date st charles elected to terminate its s_corporation status and reverted to c_corporation status discussion the parties have locked horns on the impact of sec_469 and sec_1371 st charles contends that sec_469 governs and that sec_1371 has no application under the circumstances herein respondent takes a diametrically opposed position and contends that sec_1371 controls and that therefore sec_469 is inapplicable sec_469 disallows the pal for the taxable_year to any individual estate_or_trust any closely_held_c_corporation and any personal_service_corporation the term passive_activity_loss generally means the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 however a closely_held_c_corporation unlike the other taxpayers to whom sec_469 applies also may use its pal for a taxable_year to offset net_active_income for such year and the amount so used will not be disallowed under sec_469 sec_469 the term passive_activity includes any rental_activity with exceptions not relevant herein sec_469 although sec_469 disallows pal's sec_469 provides except as otherwise provided in this section any loss or credit from an activity which is disallowed under subsection a shall be treated as a deduction or credit allocable to such activity in the next taxable_year sec_469 provides change in status of closely_held_c_corporation or personal corporation --if a taxpayer ceases for any taxable_year to be a closely_held_c_corporation or personal_service_corporation this section shall continue to apply to losses and credits to which this section applied for any preceding_taxable_year in the same manner as if such taxpayer continued to be a closely_held_c_corporation or personal_service_corporation whichever is applicable sec_469 provides that in the taxable_year in which a taxpayer disposes of his entire_interest in any passive_activity in a transaction where all the gain_or_loss realized on such disposition is recognized then generally the excess of-- i any loss from such activity for such taxable_year determined after the application of subsection b over ii any net_income or gain for such taxable_year from all other passive activities determined after the application of subsection b shall be treated as a loss which is not from a passive_activity thus the usual result upon a taxable disposition of a passive_activity is that the taxpayer may use any remaining suspended pal allocated to that activity first against passive_income from the same activity then against net_passive_income from other passive activities and then as a nonpassive loss the effect of making an election to be an s_corporation is that generally an s_corporation is not subject_to income_tax instead the shareholders are taxed on their respective shares of the items constituting the s corporation's taxable_income sec_1363 sec_1366 sec_1371 provides that no carryforward and no carryback arising for a taxable_year for which a corporation is a c_corporation may be carried to a taxable_year for which such corporation is an s_corporation on the basis of this provision respondent disallowed the deduction of the suspended pal's before proceeding to discuss the specific arguments of the parties we think it important to recognize the purposes which underlay the enactment of sec_469 and sec_1371 and the overall context applicable to those sections sec_469 was enacted in by sec_501 of the tax_reform_act_of_1986 publaw_99_ 100_stat_2233 in response to legislative concern that certain categories of taxpayers were engaging in activities which generated losses and using those losses to shelter income from other activities see 105_tc_227 it is essentially a transactional provision ie it deals with the tax treatment of particular activities in the exceptions are the taxes imposed on built-in gains under sec_1374 and on excess_net_passive_income under sec_1375 see infra pp for a discussion of the impact of other provisions of sec_1371 determining the existence of a pal sec_469 treats each activity separately sec_1371 was enacted in by sec_2 of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 as part of a continuing effort by the congress to provide a statutory framework whereby shareholders of closely held corporations could obtain substantially the same tax treatment as they would have received if they had conducted their activities as a partnership without being required to accept the personal liability attaching to a partner thus subchapter_s of which sec_1371 was a part dealt with the status of a taxpayer by permitting a corporation to continue as the same corporate entity but treating its income and deductions as those of its shareholders and taxing them accordingly as we observed in 101_tc_35 conversion from a c_corporation to an s_corporation does not create a new taxpayer or otherwise involve a transfer of assets and liabilities from one entity to another following its s_corporation_election quanta is still the same taxpayer quanta merely has subjected its income and expenses to a new taxing regime for federal_income_tax purposes this structural difference ie transactional versus taxpayer status is a significant element in synthesizing the application of sec_469 and sec_1371 it facilitates our ability to take into account the objectives of congress namely including sec_469 to ease the restrictive thrust of sec_469 generally by limiting but not necessarily eliminating use of pal's and including sec_1371 to narrow the liberalizing thrust of subchapter_s generally and to prevent abuse by limiting but not necessarily eliminating the ability of a corporation to utilize subchapter_s status to pass on its c status losses to its shareholders see 96_tc_451 respondent's position is straightforward respondent maintains that sec_1371 is clear on its face and that the word carryforward in that section is not limited and encompasses pal's respondent argues that nothing in the legislative_history of either sec_1371 or sec_469 casts doubt on respondent's position and that petitioner's attempts to accord a narrow interpretation to the word carryforward both directly and by interpolating sec_469 are unavailing petitioner's arguments fall into two categories suspended pal's are not carryforwards within the meaning of sec_1371 because the pal rules set forth in sec_469 constitute an accounting_method which st charles should continue to use after its conversion to an s_corporation and pursuant to principles of statutory construction the specific language of sec_469 particularly subsections f and g a precludes the application of sec_1371 petitioner asserts that unless it is permitted to utilize the suspended pal's in the year of disposition of the activities giving rise to them its right to use those pal's will be lost forever we deal first with petitioner's position in respect of the proper interpretation of sec_1371 clearly congress could not have had pal's specifically in mind when it enacted sec_1371 in since sec_469 was not enacted until but even petitioner does not suggest that this factor in and of itself is determinative rather petitioner goes on to argue that the word carryforward was intended to refer only to those items which are specifically so described in other provisions of the code we disagree in construing the meaning of a statute we seek the plain meaning of its language assuming that congress uses common words in their popular meaning and relying on the words as generally understood 104_tc_13 and cases cited thereat modified 104_tc_417 the language of sec_1371 no carryforward and no carryback is broad unlike that of other sections which specify certain types of carryforwards and carrybacks see supra note the legislative_history of sec_1371 supports a broad see eg sec_170 and charitable_contributions sec_38 business_credit carryforwards and carrybacks sec_172 net_operating_loss_carryovers_and_carrybacks sec_904 foreign_tax_credit sec_1212 capital_loss carrybacks and carryovers sec_1374 and net_operating_loss carryforward capital_loss carryforward and business_credit carryforwards interpretation in that the prohibition reflected in this provision appears in similar terms and follows a list of specific examples of passthrough items s rept 1982_2_cb_718 h rept 1982_2_cb_730 although sec_469 does not use the term carryforward we think the phrase shall be treated as a deduction allocable to such activity in the next taxable_year has the same meaning we think this is particularly true in the case of a closely_held_c_corporation where passive losses are available as deductions against active losses our view in this respect is reinforced by that fact that the senate_finance_committee report accompanying the enactment of sec_469 states that suspended passive_activity_losses for the year are carried forward indefinitely but are not carried back emphasis added s rept 1986_3_cb_1 see also h conf rept vol ii 1986_3_cb_1 describing the senate version of sec_469 there was no house of representatives version as providing that disallowed losses and credits are carried forward emphasis added moreover while we recognize that the use of captions is limited see sec_7806 we think it not amiss in the context of this case to note that sec_469 is entitled disallowed loss or credit carried to next year emphasis added petitioner points to congress' placement of sec_469 within subchapter_e part ii of the code entitled methods_of_accounting petitioner argues that the pal rules like other methods_of_accounting such as basis and depreciation are to be continued after a c_corporation becomes an s_corporation as the subject of an accounting_method petitioner argues pal's are not carryovers within the meaning of sec_1371 the term 'method of accounting' includes not only the over- all method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 income_tax regs a material_item for purposes of a method_of_accounting is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regs the legislative_history of sec_469 expresses concern over the mismatching of deductions and income from passive activities which leads to the sheltering of other income s rept supra c b vol pincite an accounting_method addresses the timing of the deduction of an item it does not provide for any deduction per se sec_1_446-1 income_tax regs states these methods_of_accounting for special items include the accounting treatment prescribed for research_and_experimental_expenditures soil_and_water_conservation_expenditures depreciation net operating losses etc sec_1371 clearly precludes the carryover of net operating losses nol's rosenberg v commissioner supra cf sec_1374 allowing nol carryforward notwithstanding sec_1371 similarly it appears congress intended sec_1371 to apply to carryover of research and other business credits see sec_1374 allowing business_credit carryforwards notwithstanding sec_1371 in short congress evinced an intention to recognize specific exceptions rather than a general exception to the application of sec_1371 it does not follow as petitioner suggests from the fact that the statute specifies certain items to be excluded from the application of sec_1371 for one purpose namely built-in gains under sec_1374 that other items are excluded from the application of sec_1371 for other purposes thus even if sec_469 is treated as an accounting_method we are still left with the question whether sec_1371 applies to a particular item in this case pal's moreover we note that although congress placed sec_469 in a part of the code entitled methods_of_accounting the legislative_history indicates that such treatment is not as significant as petitioner would have us believe the statute itself and the legislative_history treat sec_469 separately sec_1374 provides limited exceptions for the purpose of calculating the tax on built-in gains a tax imposed on the s_corporation resulting from a subchapter_s_election by a c_corporation which at the time of the election has unrealized gains on its properties see supra note the instant case does not involve the tax on built-in gains from the provisions dealing with accounting matters compare title v entitled tax_shelter limitations interest limitations which includes the provisions of sec_469 with title viii accounting provisions of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 h conf rept vol ii supra c b vol pincite we are not impressed by petitioner's attempt to reinforce the method_of_accounting argument that pal's should not be treated in the same fashion as nol's under sec_1371 by pointing to the fact that the regulations under sec_469 disallow ratably the deductions which enter into the determination of whether the taxpayer has incurred a pal the regulations upon which petitioner bases this argument provide ii allocation within loss activities-- a in general if all or any portion of a taxpayer's loss from an activity is disallowed under paragraph f i of this section for the taxable_year a ratable portion of each passive_activity_deduction other than an excluded_deduction within the meaning of paragraph f ii b of this section of the taxpayer from such activity is disallowed iii separately identified deductions in identifying the deductions from an activity that are disallowed under this paragraph f the taxpayer need not account separately for a deduction unless such deduction may if separately taken into account result in an income_tax_liability for any taxable_year different from that which would result were such deduction not taken into account separately sec_1_469-1t temporary income_tax regs fed reg date emphasis added according to petitioner these regulations make it clear that deductions do not lose their character in determining a pal but are the items that are carried over under sec_469 whereas such deductions lose their character in the case of an nol we think petitioner reads too much into the regulations and in effect ignores the word loss in sec_469 in this connection we note that with respect to sec_469 the conference_report on the tax_reform_act_of_1986 speaks of deductions in excess of income ie losses and states disallowed losses and credits are carried forward and treated as deductions and credits from passive activities in the next taxable_year emphasis added h conf rept vol ii c b vol pincite in sum we view sec_469 as denying the pal deduction with the regulations merely supplying the mechanics for allocating expenses among the taxpayer's various activities in order to calculate the amount of expenses to be deducted in computing the pal from a particular activity going beyond the method_of_accounting argument petitioner points to specific provisions of sec_469 to support the position that pal's are not carryovers for purposes of sec_1371 petitioner argues that since pal's are not personal to the taxpayer but may follow the property as basis adjustments in certain types of transfers pal's more closely resemble basis which does carry over from c_corporation to s_corporation than nol's which do not in the cases of a disposition of an interest in a passive_activity by gift or distribution of such an interest by an estate_or_trust the basis of the interest is increased by the suspended pal's allocated to that activity sec_469 however while the increase in basis affords the recipient the benefit of using the equivalent of the suspended pal's upon the recipient's disposition of the activity the original taxpayer is denied any deduction of the suspended pal's in any taxable_year sec_469 where the taxpayer transfers the interest in the passive_activity by reason of death the suspended pal's allocated to that activity are treated as if there were a sale but only to the extent that the pal's allocated to that activity exceed the step-up_in_basis by reason of death to the transferee sec_469 the taxpayer is denied the deduction in any taxable_year of the amount of the pal's allocated to the disposed of activity which equal the amount of the basis step-up id we are not convinced by petitioner's arguments that suspended pal's of st charles should be treated as basis adjustments and therefore should not be considered carryforwards within the meaning of sec_1371 finally petitioner argues that even if pal's are carryforwards sec_469 is a specific provision which should prevail over the general provisions reflected by sec_1371 it is a basic principle of statutory construction that a specific statute controls over a general provision 365_us_753 however when two statutes are capable of coexistence it is the duty_of the courts absent a clearly expressed congressional intention to the contrary to regard each as effective 515_us_528 see 861_f2d_1217 10th cir petitioner points to sec_469 f and g to sustain this position petitioner argues that the clause except as otherwise provided in this section emphasis added in sec_469 dictates the conclusion that sec_1371 not being in sec_469 does not apply to pal's and therefore st charles should be allowed to use the suspended pal's as previously noted see supra pp sec_469 provides except as otherwise provided in this section any loss or credit from an activity which is disallowed under subsection a shall be treated as a deduction or credit allocable to such activity in the next taxable_year sec_469 accomplishes two things it maintains the deductibility of suspended pal's activity by activity important to the overall working of sec_469 and it allows the taxpayer further opportunity to take such a loss even without the interplay of sec_1371 sec_469 does not mean the taxpayer must recognize the loss in the immediately following year the taxpayer may not have sufficient passive_activity income6 to use all or any of the suspended pal's in that year in such case the unused suspended pal's are again disallowed and will be similarly treated as a deduction in the next third year and so on see h conf rept vol ii supra c b vol pincite s rept supra c b vol pincite where it is specified that suspended pal's are carried forward indefinitely petitioner further points out that it is only using the suspended pal's allocated to the properties which were sold and not those allocated to other activities that st charles conducted petitioner goes on to argue that the losses at issue stem entirely from the operation of sec_469 see supra p not from sec_469 and b that is they consist solely of excess pal's that shall be treated as a loss which is not from a passive_activity this petitioner argues is another reason why the losses which respondent disallowed are not carryovers and therefore sec_1371 is inapplicable the application of sec_469 however turns on the meaning of the parenthetical phrase determined after the application of subsection b which appears twice therein once with respect to the disposed activity and then with respect to all other passive activities there is no way to determine the amount of excess pal's to be treated as nonpassive losses without for the closely_held_c_corporation this would include active income as well sec_469 the application of sec_469 indeed a principal function of sec_469 is to take into account the suspended pal's created by sec_469 and b although the excess pal's are no longer treated as pal's they are derived from suspended pal's in our view a precondition to the applicability of the parenthetical language in sec_469 is that the suspended pal's be available under sec_469 our previous analysis indicates that sec_1371 makes the pal's unavailable in the year at issue and therefore precludes the application of sec_469 and consequently sec_469 petitioner further argues that sec_469 provides specifically for the situation at issue herein that section provides if a taxpayer ceases for any taxable_year to be a closely_held_c_corporation this section shall continue to apply to losses and credits to which this section applied for any preceding_taxable_year in the same manner as if such taxpayer continued to be a closely_held_c_corporation respondent responds that the legislative_history of sec_469 indicates that this section was meant to apply to closely held c corporations that become regular c corporations not to those that become s_corporations while the legislative_history discusses a closely_held_c_corporation that due to change in stock ownership is no longer closely held it does so as an example of the situation that arises when a corporation subject_to the passive loss rule ceases to be subject_to the passive loss rule because it ceases to meet the definition of an entity subject_to the rule s rept supra c b vol pincite under these circumstances and given the broad statutory language we think that sec_469 applies to st charles which ceased to be a closely_held_c_corporation by virtue of its subchapter_s_election sec_469 ensures that once a taxpayer has suspended pal's the taxpayer's use of the suspended pal's continues to be subject_to sec_469 thus sec_469 provides that where the activity is no longer passive with respect to the taxpayer the unused pal's are to be used to offset income from that activity and any remaining pal's shall be treated as arising from a passive_activity sec_469 provides that pal's shall continue to be treated as such where the taxpayer is no longer a closely_held_c_corporation and otherwise would not be subject_to sec_469 thus the passive nature of st charles' pal's is preserved petitioner argues that sec_469 requires st charles to use the suspended pal's and that if it is not permitted to use them against the gains from the disposition of the disposed passive activities it will be denied the use of the pal's forever petitioner seeks to buttress this position by arguing that sec_469 allows those pal's disallowed under sec_469 to be used in subsequent years and that if sec_1371 disallows the pal's sec_469 does not apply because there is no other basis for allowing their subsequent use respondent argues that since st charles is the same taxpayer albeit subject_to a different taxing regime sec_1371 merely prevents it from using the pal's during the new regime but does not preclude their preservation for use by st charles when that new regime ends and st charles becomes a taxpayer subject_to sec_469 as a closely_held_c_corporation we think petitioner's position as to the dire consequence of applying sec_1371 is unfounded in that it ignores the pattern reflected by sec_1371 in its entirety which provides b no carryover between c year and s year -- from c year to s year --no carryforward and no carryback arising for a taxable_year for which a corporation is a c_corporation may be carried to a taxable_year for which such corporation is an s_corporation no carryover from s year --no carryforward and no carryback shall arise at the corporate level for a taxable_year for which a corporation is an s_corporation treatment of s year as elapsed year -- nothing in paragraphs and shall prevent treating a taxable_year for which a corporation is an s_corporation as a taxable_year for purposes of determining the number of taxable years to which an item may be carried back or carried forward although not a fact involved in our analysis we note that st charles reverted to c_corporation status in the clear import of sec_1371 is that a change in the taxing regime applicable to a taxpayer as it moves from being an s_corporation to a c_corporation or vice versa should not be an occasion for permitting prior losses of one taxpayer from inuring to the benefit of another taxpayer thus the losses of a c_corporation should not inure to the benefit of its shareholders thereby giving them an opportunity to utilize a deduction which would not otherwise have been available to them sec_1371 similarly losses of an s_corporation which pass through ie inure to the benefit of its shareholders should not be taken away from them for tax purposes in order to offset income of their corporation which has forgone its s status sec_1371 to round out the picture sec_1371 makes it clear that the losses remain available for future use although the clock will continue to tick for the purpose of computing the period of availability consequently the application of sec_1371 to preclude st charles from using its pal's during the year before does not extend to destroying their availability see 103_tc_161 in this connection we think it significant that unlike nol's pal's may be carried over indefinitely see s rept we note that st charles is not seeking to use its suspended pal's against gains from the disposition of passive activities rather it seeks to utilize the disposition of those activities at a substantial loss as the occasion for converting the suspended pal's into losses not from a passive_activity under sec_469 thereby creating a significant tax_benefit to pass through to its shareholders supra c b vol pincite under sec_469 contrary to petitioner's contention of permanent loss they remain available for potential use in subsequent years if and when st charles relinquishes its s status in sum we are satisfied that pal's are losses within the meaning of sec_1371 not only is the word carryforward in that section unqualified but pal's are in effect nol's albeit computed separately for a particular activity and thus should not be treated any differently than nol's to which sec_1371 unquestionably applies taking into account the language of the statute and the legislative_history including the objective of congress in enacting sec_469 and sec_1371 we conclude that st charles is precluded from carrying forward its suspended pal's to the taxable_year before us we emphasize that as our analysis has revealed there is no conflict between sec_469 and sec_1371 with the result that our preclusion of use in is grounded on the unavailability of the pal's during that year and their continued availability for future use adjustment of basis for suspended pal's petitioner argues in the alternative that if respondent is sustained on the suspended pal's issue st charles should be we reiterate that this case does not involve the tax on built-in_gain pursuant to sec_1374 and thus our holding does not extend to the use of suspended pal's in calculating such gain allowed to recompute the bases of the disposed properties to restore amounts for the portion of the suspended pal's attributable to depreciation and then recalculate the gain_or_loss realized from the dispositions according to petitioner the reductions in basis for depreciation should not have been taken because the depreciation_deductions were neither allowed nor allowable respondent's position is that the depreciation_deductions were allowable it was the pal's that were disallowed to a substantial degree petitioner's alternative argument is premised upon the assumption that we would hold that the suspended pal's are lost as a result of the subchapter_s_election an assumption which has proved to be erroneous however petitioner's arguments suggest that they should also apply even if the suspended pal's are held to remain available for future use consequently we shall discuss petitioner's alternative position taxpayers are required to reduce the basis_of_property for depreciation by the greater of the amount allowed as deductions in computing taxable_income and resulting in a reduction for any taxable_year of the taxpayer's taxes or the amount allowable as deductions in computing taxable_income whether or not the amount properly allowable would have caused a reduction for any taxable_year of the taxpayer's taxes sec_1016 sec_1_1016-3 and b income_tax regs 'allowable deduction' generally refers to a deduction which qualifies under a specific code provision whereas 'allowed deduction' on the other hand refers to a deduction granted by the internal_revenue_service which is actually taken on a return and will result in a reduction of the taxpayer's income_tax 101_tc_260 petitioner asserts that depreciation which was deducted in computing the pal's was neither allowed nor allowable because they were disallowed in support of this position petitioner points to sec_1_469-1t temporary income_tax regs fed reg date see supra p where the method for allocating deductions entering into the calculation of a pal is that a ratable portion of each passive_activity_deduction of the taxpayer from such activity is disallowed emphasis added petitioner insists that the phrase is disallowed means that the depreciation was neither allowed nor allowable noting that the loss to which the depreciation deduction contributed was a nondeductible pal and therefore produced no tax_benefit petitioner concludes that the depreciation deduction cannot be considered allowed_or_allowable within the meaning of sec_1016 we disagree to a large degree our reasons for so doing have been set forth in our analysis of the provisions of the regulations upon which petitioner relies in connection with petitioner's assertion that the deductions and not the pal are the subject of the carryover see supra p we are reinforced in our reasoning by the legislative_history of sec_469 which states the determination of whether a loss is suspended under the passive loss rule is made after the application of the at-risk_rules and the interest_deduction limitation as well as other provisions relating to the measurement of taxable_income s rept supra c b vol pincite the basis is reduced as under present law even in the case where deductions are suspended under the passive loss rule id pincite n in sum the description of the deductions as being disallowed has no independent substantive significance but relates only to the manner of their treatment in the calculation of the pal nor are we persuaded by petitioner's argument that the restoration of depreciation is required by the proper adjustment of basis language in sec_1016 whatever the impact of that language might be in the context of a disallowance of a deduction for depreciation which has a permanent effect it has no bearing herein our conclusion that the pal's cannot be utilized in but remain available to potential future use supplies a critical difference from the situation that existed in 86_f2d_954 5th cir affd on another issue 301_us_655 relied upon by petitioner the fact that the deduction for depreciation resulted in no tax_benefit to st charles in is beside the point the pal's which were increased by the deductions remain available for potential future use albeit that the conditions for such use may never occur in this respect the pal situation is strikingly similar to that which exists in the case of an nol which is increased by a depreciation deduction but which may but not necessarily be used in a subsequent year in keeping with the foregoing respondent's motion for partial summary_judgment is granted and petitioner's motion is denied an appropriate order will be issued
